Citation Nr: 1530521	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-13 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a heart murmur.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for otitis externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2008 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran was afforded a Travel Board hearing in May 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  

The issue of entitlement to service connection for hypertension was raised by the Veteran during his March 2015 Board hearing, and has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for pes planus and entitlement to service connection for a heart murmur are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

On record at his May 2015 Board hearing, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for otitis externa.


CONCLUSIONS OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal have been met with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for otitis externa.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had perfected an appeal with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for otitis externa.  38 C.F.R. § 20.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  On record at his Board hearing held on May 7, 2015, the Veteran notified the Board that he desired to withdraw his appeal of this issue. As such, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue, and it is therefore dismissed.


ORDER

With respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for otitis externa, the appeal is dismissed.



REMAND

The Veteran seeks service connection for pes planus and a heart murmur.  He claims that he incurred or aggravated pes planus and a heart murmur disability in service.  The Veteran's claims file has been rebuilt, and his service records have been lost.  VA has requested service records from the appropriate Service Department, but has received a negative response.  VA notified the Veteran of this, and he has provided VA some service treatment records.  In cases where a veteran's service treatment records are unavailable, there is a heightened duty to assist.  Cuevas v. Principi, 3 Vet. App. 543, 548 (1992); Jolley v. Derwinski, 1 Vet. App. 37 (1990).

A review of the service records provided by the Veteran discloses notations of pes planus and of a heart murmur, however, there is insufficient evidence to decide the claims.  The Veteran has yet to be afforded VA examinations on this issues, and given the notations of pes planus and a heart murmur in the service records the Board concludes that examinations are necessary to decide the claims.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide or identify any relevant VA and non-VA medical records that are not already of record.  He should be asked to authorize the release of any non-VA treatment records relating to his claim.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Obtain up-to-date VA treatment records of the Veteran, not currently associated with the claims file, particularly any dated after approximately May 5, 2014, from the Palo Alto VA Medical Center (VAMC) and associate them therewith.  Conduct any ensuing additional development, as necessary, and document negative results.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA examination for the purpose of ascertaining the presence, nature and likely etiology of his claimed heart murmur.  The examiner should obtain a complete, pertinent history from the Veteran to include pre-service symptoms and in-service symptoms, and review the claims file in conjunction with the examination, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.  Attention is specifically invited to the service treatment records in VBMS, receipt date December 2013, pages 60 to 63 of 113 (entries dated in January 1968, March 1968, and December 1978 - showing an aortic flow murmur).  See also separate service treatment records in VBMS, receipt date December 2013, containing a December 1978 EKG. See also separate service treatment records in VBMS, receipt date December 2013, containing a March 1987 EKG.

After a review of the claims file, the examiner MUST respond to the following questions and provide a full statement of the basis for the conclusion(s) reached:

a) indicate whether a heart murmur is most appropriately characterized as a congenital or developmental disease, a congenital or developmental defect, or an acquired disease or injury;

(The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.)

b)  If the examiner determines that any heart murmur is a congenital or development defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect;

c)  If the examiner determines that a heart murmur is a congenital or developmental disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service;

d)  For any other heart disability that is not congenital in nature and/or did not preexist service, opine as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that it originated during active duty or is in any other way causally related to his active duty service.

The examiner should provide a complete rationale for any opinion provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The evidentiary standard of clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012) (citations omitted).

4.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA examination for the purpose of ascertaining the presence, nature and likely etiology of bilateral pes planus.  The examiner should obtain a complete, pertinent history from the Veteran to include pre-service symptoms and in-service symptoms, and review the claims file in conjunction with the examination, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.  Attention is specifically invited to the service treatment records in VBMS, receipt date December 2013, pages 3 to 23 of 113 (entrance examination showing mild pes planus and subsequent retention examinations); page 37 of 113 (January 1974 podiatry consult (incorrectly marked 1973 at top)); page 55 of 113 (October 1971 entry regarding metatarsalgia due to moderate flat foot); pages 76 to 77 of 113 (January 1974 physical indicating pes planus with callous formation, recommending podiatry consult).

After a review of the claims file, the examiner MUST respond to the following questions and provide a full statement of the basis for the conclusion(s) reached:

a) is it at least as likely as not that the pes planus that was noted on the service entrance examination was aggravated (i.e., permanently increased in severity) during that period of service?  Please provide a complete explanation for the opinion.

b) if so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  A complete rationale for the opinion must be provided.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The evidentiary standard of clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012) (citations omitted).

5.  After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal. If the benefit sought remains denied, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


